On Motion for Rehearing.
PRICE, Chief Justice.
Careful consideration has been given to appellant’s able and forceful motion for rehearing. However, we still adhere to our ruling in the case and motion is hereby-overruled. In my opinion the real and substantial issue in this case was not as to the duration of plaintiff’s disability, it was as to whether or not the accidental injury relied upon was the cause of this disability.
It is further my opinion that an incorrect instruction as to the legal effect of proof of a fact is not a comment on the weight of evidence by which such fact may have been established. A comment on the weight of evidence is in a sense an invasion by the court of the province of the jury. An incorrect instruction as to the effect of proof is an error of law by the court, and not a comment on the evidence.